Contrary to the defendant’s contention, the disqualification by the trial court of one of the defendant’s attorneys did not deny him the right to the counsel of his choice. That attorney had previously defended another attorney who, in turn, had represented an individual scheduled to testify for the People in this case. The disqualified attorney stated to the court that he believed he could use, in the defendant’s defense, information he had learned about the substance of conversations between the prosecution witness and the witness’s former attorney. Under these circumstances, the Supreme Court, in granting the People’s application, in effect, to disqualify the attorney from representing the defendant, properly found that such representation posed a conflict of interest, and the court’s disqualification of the attorney did not deprive the defendant of the right to counsel of his choice (see People v Hall, 46 NY2d 873, 874-875 [1979], cert denied 444 US 848 [1979]; People v Zuniga, 42 AD3d 474 [2007]; People v Gordon, 272 AD2d 133, 134 [2000]). Mastro, J.P., Rivera, Fisher and Eng, JJ., concur.